                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 AMERICAN OVERSIGHT,
                                                      Civil Action No. 1:20-cv-00633-APM
         Plaintiff,

 v.

 ELECTION ASSISTANCE COMMISSION,

         Defendants.


                                  JOINT STATUS REPORT

        Plaintiff American Oversight (“Plaintiff”) and Defendant Election Assistance

Commission (“Defendant”), through their undersigned counsel, hereby submit the following

joint status report.

        This case concerns three Freedom of Information Act (“FOIA”) requests submitted by

Plaintiff to Defendant. As described in the Complaint, they are (1) the “Directives FOIA,” (2)

the “White House Communications FOIA,” and (3) the “Outside Communications FOIA.” Each

request will be addressed separately below.

      1. DIRECTIVES FOIA

        Defendant provided its final response to this FOIA request on March 26, 2020, producing

two unredacted documents. No documents were withheld. Defendant has provided Plaintiff

with information regarding the search that was conducted for this FOIA request. Plaintiff is

evaluating that information to determine whether further inquiry or briefing is warranted on the

adequacy of the search.
   2. WHITE HOUSE COMMUNICATIONS FOIA

          Defendant anticipates providing Part I of its final response to this FOIA request in the

next week, and that, along with that response, it will be releasing approximately 11 documents.

Defendant is currently reviewing the final response package. Defendant anticipates that Part II

of this response, which pertains exclusively to text message communications, if any, will be

provided in the next two weeks. Plaintiff will need time following receipt of these responses for

review.

   3. OUTSIDE COMMUNICATIONS FOIA

          Defendant has completed its search for documents responsive to this request and is in the

process of reviewing the responsive documents for release. Defendant anticipates that it will

provide its final response to this request within the next two weeks and that, along with that

response, it will be releasing approximately 5 documents. Plaintiff will need time following

receipt of the response for review.

   4. NEXT STEPS

          As searches have been completed for all requests and processing is complete or nearly

complete for all of them, Defendant does not anticipate filing a motion for a stay under Open

America v. Watergate Special Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976). The parties do

not yet know whether summary judgment briefing will be necessary. They will continue to

confer regarding any issues identified by Plaintiff with regard to Defendant’s responses. They

propose that they file a follow-up Joint Status Report within thirty days, or by May 20, 2020,

stating whether they anticipate summary judgment briefing and, if so, a proposed schedule.




                                                   2
      Dated: April 20, 2020                  Respectfully submitted,
                                             JOSEPH H. HUNT
      /s/ Emma Lewis                         Civil Division
      Emma Lewis
      D.C. Bar No. 144574                    MARCIA BERMAN
      AMERICAN OVERSIGHT                     Assistant Branch Director, Civil Division
      1030 15th Street NW, B255
      Washington, DC 20005                   /s/ Carol Federighi
      (202) 919-6303                         CAROL FEDERIGHI
emma.lemma.lewis@americanoversight.org       Senior Trial Counsel
                                             United States Department of Justice
      Counsel for Plaintiff                  Civil Division, Federal Programs Branch
                                             P.O. Box 883
                                             Washington, DC 20044
                                             Phone: (202) 514-1903
                                             Email: carol.federighi@usdoj.gov

                                             Counsel for Defendant




                                         3
